DETAILED ACTION
The application of O'Malley et al., for a “Cognitive Analysis and Resolution of Erroneous Software Patches” filed on February 26, 2020, which is a continuation of U.S. Application 15/723282 filed on October 3, 2017, now U.S. Patent No. 10592343, has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on February 26, 2020 has been considered.
Claims 1-20 are presented for examination. 
Claims 1-20 are rejected under a nonstatutory double patenting rejection.
Claims 1, 4-10, 12, and 15-20 are rejected under 35 USC § 102.

Claims 2-3, 11, and 13-14 are objected to as containing allowable subject matter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10592343. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 10592343 contain(s) every element of claim(s) 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-10, 12, and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hecox et al. (U.S. Patent No. 9026856).

As per claims 1, 10, and 12, Hecox discloses a computer-implemented method/system (bus, storage device, and processor) (Fig. 7)/program product (col. 4, lines 32-37) for resolving software patch issues (col. 2, lines 3-7, “error during installation of a software application or package”), the computer-implemented method comprising:
comparing, by a computer, recorded activities performed by users to resolve an issue with a patch applied to an application on a group of client devices (col. 7, lines 1-53);

selecting, by the computer, a subset of highest ranking common user activities from the set of common user activities; generating, by the computer, a fix for the issue with the patch based on the subset of highest ranking common user activities (col. 9, lines 58-61, “system can identify a top ranked resolution as the likely resolution, and perform an action or set of actions to resolve the customer problem based on the top ranked resolution”); and
taking, by the computer, corrective action based on the fix to resolve the issue with the patch on a client device, the client device experiencing the issue resolved by users on the group of client devices (col. 8, line 28 through col. 10, line 28).

As per claims 4 and 15, Hecox discloses requesting, by the computer, the user activity corresponding to the indication of the issue with the patch and client device information from the monitoring agent; receiving, by the computer, the user activity corresponding to the indication of the issue with the patch and the client device information from the monitoring agent; and analyzing, by the computer, the user activity corresponding to the indication of the issue with the patch using natural language processing (col. 7, line 58 through col. 8, line 28).

As per claims 5 and 16, Hecox discloses determining, by the computer, whether the user activity corresponds to the issue with the patch based on the analyzing; and
responsive to the computer determining that the user activity does correspond to the issue with the patch based on the analyzing, selecting, by the computer, the group of client devices that correspond to the client device based on the client device information and the user activity (col. 7, lines 38-50).

As per claims 6 and 17, Hecox discloses determining, by the computer, whether an indication was received from the monitoring agent on the client device indicating that the issue with the patch has been resolved based on current user activity on the client device; and responsive to the computer determining that the indication was received from the monitoring agent on the client device indicating that the issue with the patch was resolved based on the current user activity on the client device, updating, by the 

As per claims 7 and 18, Hecox discloses selecting, by the computer, the group of client devices based on the client device and user activities (col. 9, lines 58-61); sending, by the computer, the fix to the client device corresponding to the group of client devices; and requesting, by the computer, feedback from a user of the client device regarding the fix and time to resolve the issue with the patch (col. 10, line 29 through col. 11, line 17).

As per claims 8 and 19, Hecox discloses ranking, by the computer, the fix based on the feedback and the time to resolve the issue with the patch (col. 10, line 29 through col. 11, line 30).

As per claims 9 and 20, Hecox discloses broadcasting, by the computer, the fix to other client devices that had the patch applied to the application (col. 9, line 58 through col. 10, line 5).
Allowable Subject Matter
Claims 2-3, 11, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113